Exhibit 10.1

SECOND AMENDMENT

THIS SECOND AMENDMENT (this “Amendment”) is made and entered into as of December
20, 2013, by and between CA-METRO CENTER LIMITED PARTNERSHIP, a Delaware limited
partnership (“Landlord”), and SCICLONE PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

RECITALS

 

A. Landlord and Tenant are parties to that certain lease dated May 17, 2007, as
previously confirmed by that certain Notice of Lease Term Dates dated
October 22, 2007 and as further amended by that certain First Amendment (“First
Amendment”) dated September 22, 2008 (as amended, the “Lease”). Pursuant to the
Lease, Landlord has leased to Tenant space currently containing approximately
21,517 rentable square feet (the “Existing Premises”) at the building commonly
known as Metro Center Tower located at 950 Tower Lane, Foster City, California
(the “Building”) and described as (i) Suite 900 (“Suite 900”) consisting of
approximately 10,310 rentable square feet on the ninth floor of the Building;
(ii) Suite 925 (“Suite 925”) consisting of approximately 2,189 rentable square
feet on the ninth floor of the Building; and (iii) Suite 950 (“Suite 950”)
consisting of approximately 9,018 rentable square feet located on the ninth
floor of the Building.

 

B. The Lease will expire by its terms on June 30, 2014 (the “Existing
Termination Date”). Except as provided in Recital C below, the parties wish to
extend the term of the Lease on the following terms and conditions.

 

C. With respect to the portion of the Existing Premises containing approximately
9,631 rentable square feet described as all of Suite 925 on the ninth floor of
the Building and a portion of Suite 950 consisting of approximately 7,442
rentable square feet on the ninth floor of the Building and shown on Exhibit A
attached hereto (collectively, the “Reduction Space”), the parties wish to
extend the expiration date of the Lease to a date earlier than that which
applies to the Remaining Premises (as defined in Section 2.1.A below), on the
following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:

 

1. Extension. Except as provided in Section 2 below, the term of the Lease is
hereby extended through June 30, 2018 (the “Extended Termination Date”). The
portion of the term of the Lease beginning on the date immediately following the
Existing Termination Date (the “Extension Date”) and ending on the Extended
Termination Date shall be referred to herein as the “Extended Term”.

 

2. Reduction.

 

  2.1. Reduction Space Expiration Date. Subject to the terms hereof, the term of
the Lease shall expire, with respect to the Reduction Space only, on June 30,
2014 (the “Reduction Space Expiration Date”) with the same force and effect as
if such term were, by the provisions of the Lease, fixed to expire with respect
to the Reduction Space on the Reduction Space Expiration Date (the “Reduction”).
Without limiting the foregoing:

 

  A. From and after the date immediately following the Reduction Space
Expiration Date (the “Reduction Effective Date”), the Premises shall consist
solely of the Existing Premises less the Reduction Space (the “Remaining
Premises”) and shall be deemed to contain 11,886 rentable square feet.

 

  B. Tenant shall surrender the Reduction Space to Landlord in accordance with
the terms of the Lease on or before the Reduction Space Expiration Date.

 

  C. Tenant shall remain liable for all Rent and other amounts payable under the
Lease with respect to the Reduction Space for the period up to and including the
Reduction Space Expiration Date, even though billings for such amounts may occur
after the Reduction Space Expiration Date.

 

  D. Tenant’s restoration obligations with respect to the Reduction Space shall
be as set forth in the Lease.

 

1



--------------------------------------------------------------------------------

  E. If Tenant fails to surrender any portion of the Reduction Space on or
before the Reduction Space Expiration Date, Tenant’s tenancy with respect to the
Reduction Space shall be subject to Section 22 of the Lease.

 

  F. Any other rights or obligations of Landlord or Tenant under the Lease
relating to the Reduction Space that, in the absence of the Reduction, would
have survived the Extended Expiration Date shall survive the Reduction Space
Expiration Date.

 

  2.2 Intentionally Omitted.

 

3. Base Rent. Remaining Premises During Extended Term. With respect to the
Remaining Premises during the Extended Term, the schedule of Base Rent shall be
as follows:

 

Period of Extended Term

 

Annual Rate Per Square Foot

(rounded to the nearest 100th of a dollar)

 

Monthly Base Rent

7/1/14 – 6/30/15   $52.20   $51,704.10 7/1/15 – 6/30/16   $53.77   $53,259.19
7/1/16 – 6/30/17   $55.38   $54,853.89 7/1/17 – 6/30/18   $57.04   $56,498.12

Notwithstanding the foregoing, so long as no Default exists, Tenant shall be
entitled to an abatement of Base Rent, in the amount of $51,704.10 per month,
for the first four (4) consecutive full calendar months of the Extended Term;
provided, however, that if the Lease (as amended) is terminated due to a Default
before the Extended Termination Date, Tenant shall pay to Landlord, at or before
such termination, the unamortized portion of such abated Base Rent.

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

4. Additional Security Deposit. No additional Security Deposit shall be required
in connection with this Amendment. Effective as of the date hereof, and so long
as Tenant is not in Default, the Security Deposit held by Landlord as provided
under Sections 1.08 and 6 of the Lease (as amended by Section 4 of the First
Amendment) shall be reduced from $101,755.50 to $56,498.12 (the “Deposit
Reduction”) and Landlord shall deliver the amount of $45,257.38 to Tenant within
30 days of the date hereof.

 

5. Tenant’s Pro Rata Share. With respect to the Remaining Premises during the
Extended Term, Tenant’s Pro Rata Share shall be 3.0221%.

 

6. Expenses and Taxes. With respect to the Remaining Premises during the
Extended Term, Tenant shall pay for Tenant’s Pro Rata Share of Expenses and
Taxes in accordance with the terms of the Lease; provided, however, that, with
respect to the Remaining Premises during the Extended Term, the Base Year for
Expenses and Taxes shall be 2014.

 

7. Improvements to Remaining Premises.

 

  7.1. Configuration and Condition of Remaining Premises. Tenant acknowledges
that it is in possession of the Remaining Premises and agrees to accept it “as
is” without any representation by Landlord regarding its configuration or
condition and without any obligation on the part of Landlord to perform or pay
for any alteration or improvement, except as may be otherwise expressly provided
in this Amendment.

 

  7.2. Responsibility for Improvements to Remaining Premises. Landlord shall
perform improvements to the Remaining Premises in accordance with the Extension
Work Letter attached hereto as Exhibit B.

 

8. Representations. Tenant represents and warrants that, as of the date hereof
and the Reduction Space Expiration Date: (a) Tenant is the rightful owner of all
of the Tenant’s interest in the Lease; (b) except for an existing sublease for
Suite 925, which sublease expires on the Reduction Space Expiration Date, Tenant
has not subleased the Reduction Space or made any disposition, assignment or
conveyance of the Lease or Tenant’s interest therein; (c) Tenant has no
knowledge of any fact or circumstance which would give rise to any claim,
demand, obligation, liability, action or cause of action arising out of or in
connection with Tenant’s occupancy of the Reduction Space; (d) no other person
or entity has an interest in the Lease, collateral or otherwise; and (e) there
are no outstanding contracts for the supply of labor or material and no work has
been done or is being done in, to or about the Reduction Space which has not
been fully paid for and for which appropriate waivers of mechanic’s liens have
not been obtained.

 

2



--------------------------------------------------------------------------------

9. Landlord’s Right to Terminate. Notwithstanding any contrary provision hereof,
if Tenant breaches any of its representations, warranties or covenants
hereunder, Landlord, by written notice to Tenant, may terminate Sections 1
through 8 above, in which event such Sections of this Amendment shall be of no
force or effect and, if Landlord has received an additional Security Deposit or
the Reduction Fee, Landlord shall promptly return it to Tenant, but only after
applying it against any past due Rent.

 

10. Intentionally Omitted.

 

11. Other Pertinent Provisions. Landlord and Tenant agree that, effective as of
the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  11.1. California Public Resources Code § 25402.10. If Tenant (or any party
claiming by, through or under Tenant) pays directly to the provider for any
energy consumed at the Building, Tenant, promptly upon request, shall deliver to
Landlord (or, at Landlord’s option, execute and deliver to Landlord an
instrument enabling Landlord to obtain from such provider) any data about such
consumption that Landlord, in its reasonable judgment, is required to disclose
to a prospective buyer, tenant or mortgage lender under California Public
Resources Code § 25402.10 or any similar law.

 

  11.2. California Civil Code Section 1938. Pursuant to California Civil Code
§ 1938, Landlord hereby states that the Existing Premises have not undergone
inspection by a Certified Access Specialist (CASp) (defined in California Civil
Code § 55.52).

 

  11.3. Parking. Notwithstanding anything in the Lease (as amended) to the
contrary and effective as of the Reduction Effective Date, Tenant shall be
entitled to use 39 non-reserved parking spaces in the Parking Facility.

 

  11.4. Deletions. Section 2 (Renewal Option) of Exhibit F to the Lease, Exhibit
H (Suite 925 Offering Space) to the Lease; Exhibit I (Suite 950 Offering Space)
to the Lease; and Section 9.07 (Renewal Option) of the First Amendment are
hereby deleted in their entirety and are of no further force or effect.

 

12. Second Extension Option.

 

  12.1. Grant of Option; Conditions. Tenant shall have the right (the “Second
Extension Option”) to extend the Extended Term for one (1) additional period of
five (5) years beginning on the day immediately following the Extended Term and
ending on the fifth anniversary of such expiration date (the “Second Extension
Term”), if:

 

  (A) not less than 9 and not more than 12 full calendar months before the
expiration date of the Lease, Tenant delivers written notice to Landlord (for
purposes of this Section 12, the “Extension Notice”) electing to exercise the
Second Extension Option and stating Tenant’s estimate of the Prevailing Market
(defined in Section 12.5 below) rate for the Second Extension Term;

 

  (B) no Default exists when Tenant delivers the Extension Notice;

 

  (C) no part of the Premises is sublet (other than pursuant to a Business
Transfer) when Tenant delivers the Extension Notice; and

 

  (D) the Lease, as amended, has not been assigned (other than pursuant to a
Business Transfer) before Tenant delivers the Extension Notice.

 

  12.2. Terms Applicable to Second Extension Term.

 

  A. During the Second Extension Term, (a) the Base Rent rate per rentable
square foot shall be equal to the Prevailing Market rate per rentable square
foot; (b) Base Rent shall increase, if at all, in accordance with the increases
assumed in the determination of Prevailing Market rate; and (c) Base Rent shall
be payable in monthly installments in accordance with the terms and conditions
of the Lease, as amended,.

 

  B. During the Second Extension Term Tenant shall pay Tenant’s Pro Rata Share
of Expenses and Taxes for the Premises in accordance with the Lease, as amended.

 

3



--------------------------------------------------------------------------------

  12.3. Procedure for Determining Prevailing Market.

 

  A. Initial Procedure. Within 30 days after receiving the Extension Notice,
Landlord shall give Tenant either (i) written notice (for purposes of this
Section 12, “Landlord’s Binding Notice”) accepting Tenant’s estimate of the
Prevailing Market rate for the Second Extension Term stated in the Extension
Notice, or (ii) written notice (for purposes of this Section 12, “Landlord’s
Rejection Notice”) rejecting such estimate and stating Landlord’s estimate of
the Prevailing Market rate for the Second Extension Term. If Landlord gives
Tenant a Landlord’s Rejection Notice, Tenant, within 15 days thereafter, shall
give Landlord either (i) written notice (for purposes of this Section 12,
“Tenant’s Binding Notice”) accepting Landlord’s estimate of the Prevailing
Market rate for the Second Extension Term stated in such Landlord’s Rejection
Notice, or (ii) written notice (for purposes of this Section 12, “Tenant’s
Rejection Notice”) rejecting such estimate. If Tenant gives Landlord a Tenant’s
Rejection Notice, Landlord and Tenant shall work together in good faith to agree
in writing upon the Prevailing Market rate for the Second Extension Term. If,
within 30 days after delivery of a Tenant’s Rejection Notice, the parties fail
to agree in writing upon the Prevailing Market rate, the provisions of
Section 12.3.B below shall apply.

 

  B. Dispute Resolution Procedure.

 

  1. If, within 30 days after delivery of a Tenant’s Rejection Notice, the
parties fail to agree in writing upon the Prevailing Market rate, Landlord and
Tenant, within five (5) days thereafter, shall each simultaneously submit to the
other, in a sealed envelope, its good faith estimate of the Prevailing Market
rate for the Second Extension Term (for purposes of this Section 12,
collectively, the “Estimates”). Within seven (7) days after the exchange of
Estimates, Landlord and Tenant shall each select an appraiser to determine which
of the two Estimates most closely reflects the Prevailing Market rate for the
Second Extension Term. Each appraiser so selected shall be certified as an MAI
appraiser or as an ASA appraiser and shall have had at least five (5) years’
experience within the previous 10 years as a real estate appraiser working in
Foster City, California, with working knowledge of current rental rates and
leasing practices relating to buildings similar to the Building. For purposes
hereof, an “MAI” appraiser means an individual who holds an MAI designation
conferred by, and is an independent member of, the American Institute of Real
Estate Appraisers (or its successor organization, or in the event there is no
successor organization, the organization and designation most similar), and an
“ASA” appraiser means an individual who holds the Senior Member designation
conferred by, and is an independent member of, the American Society of
Appraisers (or its successor organization, or, in the event there is no
successor organization, the organization and designation most similar).

 

  2.

If each party selects an appraiser in accordance with Section 12.3.B.1 above,
the parties shall cause their respective appraisers to work together in good
faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Second Extension Term. The Estimate, if any, so
agreed upon by such appraisers shall be final and binding on both parties as the
Prevailing Market rate for the Second Extension Term and may be entered in a
court of competent jurisdiction. If the appraisers fail to reach such agreement
within 20 days after their selection, then, within 10 days after the expiration
of such 20-day period, the parties shall instruct the appraisers to select a
third appraiser meeting the above criteria (and if the appraisers fail to agree
upon such third appraiser within 10 days after being so instructed, either party
may cause a court of competent jurisdiction to select such third appraiser).
Promptly upon selection of such third appraiser, the parties shall instruct such
appraiser (or, if only one of the parties has selected an appraiser within the
7-day period described above, then promptly after the expiration of such 7-day
period the parties shall instruct such appraiser) to determine, as soon as
practicable but in any case within 14 days after his selection, which of the two
Estimates most closely reflects the Prevailing Market rate. Such determination
by such appraiser (for purposes of this Section 12, the “Final Appraiser”) shall
be final and

 

4



--------------------------------------------------------------------------------

  binding on both parties as the Prevailing Market rate for the Second Extension
Term and may be entered in a court of competent jurisdiction. If the Final
Appraiser believes that expert advice would materially assist him, he may retain
one or more qualified persons to provide such expert advice. The parties shall
share equally in the costs of the Final Appraiser and of any experts retained by
the Final Appraiser. Any fees of any other appraiser, counsel or expert engaged
by Landlord or Tenant shall be borne by the party retaining such appraiser,
counsel or expert.

 

  C. Adjustment. If the Prevailing Market rate has not been determined by the
commencement date of the Second Extension Term, Tenant shall pay Base Rent for
the Second Extension Term upon the terms and conditions in effect during the
last month ending on or before the expiration date of the Lease until such time
as the Prevailing Market rate has been determined. Upon such determination, the
Base Rent for the Second Extension Term shall be retroactively adjusted. If such
adjustment results in an under- or overpayment of Base Rent by Tenant, Tenant
shall pay Landlord the amount of such underpayment, or receive a credit in the
amount of such overpayment, with or against the next Base Rent due under the
Lease, as amended.

 

  12.4. Extension Amendment. If Tenant is entitled to and properly exercises its
Second Extension Option, and if the Prevailing Market rate for the Second
Extension Term is determined in accordance with Section 12.3 above, Landlord,
within a reasonable time thereafter, shall prepare and deliver to Tenant an
amendment (for purposes of this Section 12, the “Extension Amendment”)
reflecting changes in the Base Rent, the term of the Lease, the expiration date
of the Lease, and other appropriate terms in accordance with this Section 12,
and Tenant shall execute and return (or provide Landlord with reasonable
objections to) the Extension Amendment within 15 days after receiving it.
Notwithstanding the foregoing, upon determination of the Prevailing Market rate
for the Second Extension Term in accordance with Section 12.3 above, an
otherwise valid exercise of the Second Extension Option shall be fully effective
whether or not the Extension Amendment is executed.

 

  12.5. Definition of Prevailing Market. For purposes of this Second Extension
Option, “Prevailing Market” shall mean the arms-length, fair-market, annual
rental rate per rentable square foot under extension and renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and office buildings comparable to the Building in the Foster City, California
area. The determination of Prevailing Market shall take into account (i) any
material economic differences between the terms of the Lease, as amended, and
any comparison lease or amendment, such as rent abatements, construction costs
and other concessions, and the manner, if any, in which the landlord under any
such lease is reimbursed for operating expenses and taxes; (ii) any material
differences in configuration or condition between the Premises and any
comparison space, including any cost that would have to be incurred in order to
make the configuration or condition of the comparison space similar to that of
the Premises; and (iii) any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under the Lease, as
amended.

 

  12.6. Intentionally Omitted.

 

13. Other Provisions.

 

  13.1. Liability Insurance. Clause (a) of the first sentence of Section 14 of
the Lease is hereby amended by replacing the amount “$2,000,000.00” set forth
therein with the amount “$3,000,000.00.”

 

  13.2. Waiver of Subrogation. Each party waives, and shall cause its insurance
carrier to waive, any right of recovery against the other party, any of its
(direct or indirect) owners, or any of their respective beneficiaries, trustees,
officers, directors, employees or agents for any loss of or damage to property
which loss or damage is (or, if the insurance required under the Lease had been
carried, would have been) covered by the waiving party’s property insurance. For
purposes of this Section only, (a) any deductible with respect to a party’s
insurance shall be deemed covered by, and recoverable by such party under, valid
and collectable policies of insurance; and (b) any contractor retained by
Landlord to install, maintain or monitor a fire or security alarm for the
Building shall be deemed an agent of Landlord.

 

5



--------------------------------------------------------------------------------

  13.3. Intentionally Omitted.

 

  13.4. Base Year Expenses. Notwithstanding any contrary provision of the Lease,
Expenses for the Base Year shall exclude (a) any market-wide cost increases
resulting from extraordinary circumstances, including Force Majeure, boycotts,
strikes, conservation surcharges, embargoes or shortages, and (b) at Landlord’s
option, the cost of any repair or replacement that Landlord reasonably expects
will not recur on an annual or more frequent basis.

 

  13.5. Application. Notwithstanding any contrary provision hereof,
Sections 13.1 through 13.4 above shall not apply to any period occurring before
the Extension Date.

 

13. Miscellaneous.

 

  13.1. This Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this Amendment, set forth the entire agreement between
the parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance, alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.

 

  13.2. Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.

 

  13.3. In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  13.4. Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered it to Tenant.

 

  13.5. Capitalized terms used but not defined in this Amendment shall have the
meanings given in the Lease.

 

  13.6. Tenant shall indemnify and hold Landlord, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees,
mortgagee(s) and agents, and the respective principals and members of any such
agents harmless from all claims of any brokers (other than CBRE, Inc.) claiming
to have represented Tenant in connection with this Amendment. Landlord shall
indemnify and hold Tenant, its trustees, members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents harmless from all claims of any
brokers claiming to have represented Landlord in connection with this Amendment.
Tenant acknowledges that any assistance rendered by any agent or employee of any
affiliate of Landlord in connection with this Amendment has been made as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

 

  13.7. If Tenant has any expansion right (whether such right is designated as a
right of first offer, right of first refusal, expansion option or otherwise)
that was granted to Tenant under the Lease (as determined without giving effect
to this Amendment) and that, by virtue of this Amendment, will continue in
effect during the Extended Term, then, from and after the Extension Date, such
expansion right shall be subject and subordinate to any expansion right (whether
such right is designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building or Project existing
on the date of mutual execution and delivery hereof.

[SIGNATURES ARE ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD: CA-METRO CENTER LIMITED PARTNERSHIP, a Delaware limited partnership  
By:   EOP Owner GP L.L.C., a Delaware limited liability company, its general
partner     By:   /s/ Ken Young     Name:   Ken Young     Title:   Vice
President, Equity Office

 

TENANT: SCICLONE PHARMACEUTICALS, INC., a Delaware corporation By:   /s/ Wilson
W. Cheung Name:   Wilson W. Cheung Title:   Chief Financial Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE AND LOCATION OF REDUCTION SPACE

 

1



--------------------------------------------------------------------------------

EXHIBIT B

EXTENSION WORK LETTER

As used in this Exhibit B (this “Extension Work Letter”), the following terms
shall have the following meanings: “Agreement” means the amendment of which this
Extension Work Letter is a part. “Premises” means the Remaining Premises. For
purposes of this Exhibit B, “Tenant Improvements” means all improvements to be
constructed in the Premises pursuant to this Extension Work Letter. For purposes
of this Exhibit B, “Tenant Improvement Work” means the construction of the
Tenant Improvements, together with any related work (including demolition) that
is necessary to construct the Tenant Improvements.

1          COST OF TENANT IMPROVEMENT WORK. Except as provided in Sections 2.7.3
and 3.2.2 below, the Tenant Improvement Work shall be performed at Landlord’s
expense.

2          ARCHITECTURAL PLANS.

2.1    Selection of Architect. Landlord shall retain the architect/space planner
of Landlord’s choice (for purposes of this Exhibit B, the “Architect”) to
prepare the Architectural Drawings (defined in Section 2.5 below).

2.2    [Intentionally Omitted.]

2.3    Space Plan. Landlord and Tenant acknowledge that they have approved the
space plan for the Premises dated November 6, 2013 prepared by ID/Architecture
(for purposes of this Exhibit B, the “Approved Space Plan”). All materials and
finishes contemplated by the Approved Space Plan shall be deemed to be
Building-standard unless otherwise expressly provided therein.

2.4    Additional Programming Information. Tenant shall deliver to Landlord, in
writing, all information (including all interior and special finishes) that,
together with the Approved Space Plan, is necessary to complete the
Architectural Drawings, together with all information (including all electrical
requirements, telephone requirements, special HVAC requirements, and plumbing
requirements) that, when combined with the Architectural Drawings, will be
necessary to complete the Engineering Drawings (for purposes of this Exhibit B,
collectively, the “Additional Programming Information”). The Additional
Programming Information shall not increase the cost of the Tenant Improvement
Work (as reasonably estimated by Landlord) and shall be (a) consistent with the
Approved Space Plan, (b) consistent with Landlord’s requirements for avoiding
aesthetic, engineering or other conflicts with the design and function of the
balance of the Building (for purposes of this Exhibit B, collectively, the
“Landlord Requirements”), and (c) otherwise subject to Landlord’s reasonable
approval. Landlord shall provide Tenant with notice approving or reasonably
disapproving the Additional Programming Information within five (5) business
days after the later of Landlord’s receipt thereof or the mutual execution and
delivery of this Agreement. If Landlord disapproves the Additional Programming
Information, Landlord’s notice of disapproval shall describe with reasonable
specificity the basis for such disapproval and Tenant shall modify the
Additional Programming Information and resubmit it for Landlord’s approval. Such
procedure shall be repeated as necessary until Landlord has approved the
Additional Programming Information. Such approved Additional Programming
Information shall be referred to herein as the “Approved Additional Programming
Information.” If requested by Tenant, Landlord, in its sole and absolute
discretion, may assist Tenant, or cause the Architect and/or other contractors
or consultants of Landlord to assist Tenant, in preparing all or a portion of
the Additional Programming Information; provided, however, that, whether or not
the Additional Programming Information is prepared with such assistance, Tenant
shall be solely responsible for the timely preparation and delivery of the
Additional Programming Information and for all elements thereof. Landlord and
Tenant acknowledge that, as of the date of mutual execution and delivery of this
Agreement, Tenant has previously delivered to Landlord, and Landlord has
approved, the Additional Programming Information set forth in the Approved Space
Plan, as required under this Section 2.4.

2.5    Architectural Drawings. After approving the Additional Programming
Information, Landlord shall cause the Architect to prepare and deliver to Tenant
the final architectural (and, if applicable, structural) working drawings for
the Tenant Improvement Work that are in a form that (a) when combined with any
Approved Additional Programming Information that is not expressly incorporated
into such working drawings, will be sufficient to enable the Contractor and its
subcontractors to bid on the work and prepare the Engineering Drawings, and
(b) when accompanied by any Engineering Drawings that satisfy the Engineering
Requirements (defined in Section 3.2.1 below), will be sufficient to obtain the
Permits (defined in Section 3.2.3 below) (for purposes of this Exhibit B, the
“Architectural Drawings”). The Architectural Drawings shall conform to the
Approved Space Plan and the Approved Additional Programming Information. The
Architect’s preparation and delivery of the Architectural Drawings shall occur
within 15 business days after the later of Landlord’s approval of the Additional
Programming Information or the mutual execution and delivery of this Agreement.
Tenant

 

1



--------------------------------------------------------------------------------

shall approve or disapprove the Architectural Drawings by notice to Landlord. If
Tenant disapproves the Architectural Drawings, Tenant’s notice of disapproval
shall specify any revisions Tenant desires in the Architectural Drawings. After
receiving such notice of disapproval, Landlord shall cause the Architect to
revise the Architectural Drawings and resubmit them to Tenant, taking into
account the reasons for Tenant’s disapproval; provided, however, that Landlord
shall not be required to cause the Architect to make any revision to the
Architectural Drawings that (a) would increase the cost of the Tenant
Improvement Work (as reasonably estimated by Landlord), (b) conflicts with the
Approved Space Plan or the Landlord Requirements, or (c) is otherwise reasonably
disapproved by Landlord. Such revision and resubmission shall occur within five
(5) business days after the later of Landlord’s receipt of Tenant’s notice of
disapproval or the mutual execution and delivery of this Agreement if such
revision is not material, and within such longer period of time as may be
reasonably necessary (but not more than 15 business days after the later of such
receipt or such mutual execution and delivery) if such revision is material.
Such procedure shall be repeated as necessary until Tenant has approved the
Architectural Drawings. Such approved Architectural Drawings shall be referred
to herein as the “Approved Architectural Drawings.”

2.6    [Intentionally Omitted.]

2.7    Revisions to Approved Architectural Drawings or Approved Additional
Programming Information.

2.7.1    Approved Architectural Drawings. If Tenant requests any revision to the
Approved Architectural Drawings, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, and, if Landlord approves
such revision, Landlord shall have such revision made and delivered to Tenant,
together with notice of any resulting change in the estimated total cost
associated with the Tenant Improvement Work, within 10 business days after the
later of Landlord’s receipt of such request or the mutual execution and delivery
of this Agreement if such revision is not material, and within such longer
period of time as may be reasonably necessary (but not more than 15 business
days after the later of such receipt or such execution and delivery) if such
revision is material, whereupon Tenant, within five (5) business day, shall
notify Landlord whether it desires to proceed with such revision. If Landlord
has begun performing the Tenant Improvement Work, then, in the absence of such
authorization, Landlord shall have the option to continue such performance
disregarding such revision. Landlord shall not revise the Approved Architectural
Drawings without Tenant’s consent, which shall not be unreasonably withheld or
conditioned. Tenant shall approve, or reasonably disapprove (and state, with
reasonable specificity, its reasons for disapproving), any revision to the
Approved Architectural Drawings within five (5) business days after receiving
Landlord’s request for approval thereof. For purposes hereof, any change order
affecting the Approved Architectural Drawings shall be deemed a revision to the
Approved Architectural Drawings.

2.7.2    Approved Additional Programming Information. If Tenant requests
Landlord’s approval of any revision to the Approved Additional Programming
Information, Landlord shall provide Tenant with notice approving or reasonably
disapproving such revision, together with notice of any resulting change in the
estimated total cost associated with the Tenant Improvement Work, within five
(5) business days after the later of Landlord’s receipt of such request or the
mutual execution and delivery of this Agreement, whereupon Tenant, within five
(5) business day, shall notify Landlord whether it desires to proceed with such
revision. If Landlord has begun performing the Tenant Improvement Work, then, in
the absence of such authorization, Landlord shall have the option to continue
such performance disregarding such revision. Landlord shall not revise the
Approved Additional Programming Information without Tenant’s consent, which
shall not be unreasonably withheld or conditioned. Tenant shall approve, or
reasonably disapprove (and state, with reasonable specificity, its reasons for
disapproving), any revision to the Approved Additional Programming Information
within five (5) business days after receiving Landlord’s request for approval
thereof.

2.7.3    Costs of Revisions. Tenant shall reimburse Landlord, immediately upon
demand, for any increase in the total cost associated with the Tenant
Improvement Work that results from any revision to the Approved Architectural
Drawings requested by Tenant or any revision to the Approved Additional
Programming Information made by Tenant, including, in each case, any cost of
preparing or reviewing such revision.

2.8    Tenant’s Approval Deadline. Tenant shall approve the Architectural
Drawings pursuant to Section 2.5 above on or before Tenant’s Approval Deadline
(defined below). As used in this Extension Work Letter, “Tenant’s Approval
Deadline” means March 15, 2014; provided, however, that Tenant’s Approval
Deadline shall be extended by one (1) day for each day, if any, by which
Tenant’s approval of the Architectural Drawings pursuant to Section 2.5 above is
delayed by any failure of Landlord to perform its obligations under this
Section 2.

 

2



--------------------------------------------------------------------------------

3 CONSTRUCTION.

3.1    Contractor. Landlord shall retain a contractor of its choice (for
purposes of this Exhibit B, the “Contractor”) to (a) prepare the engineering
working drawings relating to the mechanical, electrical, plumbing, fire-alarm
and fire sprinkler work in the Premises (for purposes of this Exhibit B, the
“Engineering Drawings”), and (b) perform the Tenant Improvement Work. In
addition, Landlord may select and/or approve of any subcontractors, mechanics
and materialmen used in connection with the preparation of the Engineering
Drawings or the performance of the Tenant Improvement Work.

3.2     Engineering Drawings.

3.2.1    Preparation. Within 10 business days after the later of Tenant’s
approval of the Architectural Drawings pursuant to Section 2.5 above or the
mutual execution and delivery of this Agreement, Landlord shall cause the
Contractor to prepare and deliver to Tenant Engineering Drawings that conform to
the Approved Architectural Drawings, the Approved Additional Programming
Information, and the first sentence of Section 4 below (for purposes of this
Exhibit B, collectively, the “Engineering Requirements”). Tenant shall approve,
or reasonably disapprove (and state, with reasonable specificity, its reasons
for disapproving), the Engineering Drawings within five (5) business days after
receiving them. After receiving any such notice of reasonable disapproval,
Landlord shall cause the Contractor to revise the Engineering Drawings and
resubmit them to Tenant, taking into account the reasons for Tenant’s
disapproval; provided, however, that Landlord shall not be required to make any
revision to the Engineering Drawings that conflicts with the Engineering
Requirements or the Landlord Requirements or is otherwise reasonably disapproved
by Landlord. Such procedure shall be repeated as necessary until Tenant has
reasonably approved the Engineering Drawings. Such approved Engineering Drawings
shall be referred to herein as the “Approved Engineering Drawings”.

3.2.2    Revisions. If Tenant requests any revision to the Approved Engineering
Drawings, Landlord shall provide Tenant with notice approving or reasonably
disapproving such revision, and, if Landlord approves such revision, Landlord
shall have such revision made and delivered to Tenant, together with notice of
any resulting change in the estimated total cost associated with the Tenant
Improvement Work, within five (5) business days after the later of Landlord’s
receipt of such request or the mutual execution and delivery of this Agreement
if such revision is not material, and within such longer period of time as may
be reasonably necessary (but not more than 10 business days after the later of
such receipt or such execution and delivery) if such revision is material,
whereupon Tenant, within five (5) business day, shall notify Landlord whether it
desires to proceed with such revision. If Landlord has begun performing the
Tenant Improvement Work, then, in the absence of such authorization, Landlord
shall have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Engineering Drawings without Tenant’s
consent, which shall not be unreasonably withheld or conditioned. Tenant shall
approve, or reasonably disapprove (and state, with reasonable specificity, its
reasons for disapproving), any revision to the Approved Engineering Drawings
within five (5) business days after receiving Landlord’s request for approval
thereof. Any change order affecting the Approved Engineering Drawings shall be
deemed a revision to the Approved Engineering Drawings. Tenant shall reimburse
Landlord, immediately upon demand, for any increase in the total cost associated
with the Tenant Improvement Work that results from any revision to the Approved
Engineering Drawings requested by Tenant, including the cost of preparing such
revision.

3.2.3    Permits. After the Architectural Drawings and the Engineering Drawings
have been approved by Landlord and Tenant, Landlord shall cause the Contractor
to submit the Approved Architectural Drawings and the Approved Engineering
Drawings (for purposes of this Exhibit B, collectively, the “Approved
Construction Drawings”) to the appropriate municipal authorities and otherwise
apply for and obtain from such authorities all permits necessary for the
Contractor to complete the Tenant Improvement Work (for purposes of this Exhibit
B, the “Permits”). Tenant shall cooperate with Landlord and the Contractor to
enable the Contractor to obtain the Permits as soon as possible.

3.3     Construction.

3.3.1    Performance of Tenant Improvement Work. Landlord shall cause the
Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.

3.3.2    Contractor’s Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent defect in the Tenant
Improvements, or if, within 11 months after substantial completion of the Tenant
Improvement Work, Tenant provides notice to Landlord of any latent defect in the
Tenant Improvements, then Landlord shall correct, or pay for the correction of,
such defect.

4          COMPLIANCE WITH LAW; SUITABILITY FOR TENANT’S USE. Landlord shall
(a) cause the Architectural Drawings and the Engineering Drawings, other than
any Tenant Revision (defined

 

3



--------------------------------------------------------------------------------

below), to comply with Law, and (b) cause the Architect or the Contractor, as
applicable, to use the Required Level of Care (defined below) to cause any
Tenant Revision to comply with Law; provided, however, that Landlord shall not
be responsible for any violation of Law resulting from any particular use of the
Premises (as distinguished from general office use). As used herein, “Tenant
Revision” means any revision to the Approved Space Plan or the Approved
Construction Drawings made or requested by Tenant. As used herein, “Required
Level of Care” means the level of care that reputable architects and engineers
customarily use to cause architectural and engineering plans, drawings and
specifications to comply with Law where such plans, drawings and specifications
are prepared for spaces in buildings comparable in quality to the Building.
Except as provided above in this Section 4, Tenant shall be responsible for
ensuring that the Approved Space Plan, the Additional Programming Information,
the Architectural Drawings and the Engineering Drawings (for purposes of this
Exhibit B, collectively, the “Plans”) are suitable for Tenant’s use of the
Premises and comply with Law, and neither the preparation of any of the Plans by
the Architect or the Contractor nor Landlord’s approval of the Plans shall
relieve Tenant from such responsibility. To the extent that either party (for
purposes of this Exhibit B, the “Responsible Party”) is responsible under this
Section 4 for causing the Plans to comply with Law, the Responsible Party may
contest any alleged violation of Law in good faith, including by seeking a
waiver or deferment of compliance, asserting any defense allowed by Law, and
exercising any right of appeal (provided that the other party incurs no
liability as a result of such contest and that, after completing such contest,
the Responsible Party makes any modification to the Plans or any alteration to
the Premises that is necessary to comply with any final order or judgment).

5          COMPLETION. Tenant acknowledges and agrees that the Tenant
Improvement Work may be performed during Building Service Hours before or after
the Extension Date. Landlord and Tenant shall cooperate with each other in order
to enable the Tenant Improvement Work to be performed in a timely manner and
with as little inconvenience to the operation of Tenant’s business as is
reasonably possible. Notwithstanding any contrary provision of this Agreement,
any delay in the completion of the Tenant Improvement Work or inconvenience
suffered by Tenant during the performance of the Tenant Improvement Work shall
not delay the Extension Date, nor shall it subject Landlord to any liability for
any loss or damage resulting therefrom or entitle Tenant to any credit,
abatement or adjustment of rent or other sums payable under the Lease.

6          MISCELLANEOUS. Notwithstanding any contrary provision of this
Agreement, if Tenant defaults under this Agreement before the Tenant Improvement
Work is completed, Landlord’s obligations under this Extension Work Letter shall
be excused until such default is cured and Tenant shall be responsible for any
resulting delay in the completion of the Tenant Improvement Work. This Extension
Work Letter shall not apply to any space other than the Premises.

 

4